Title: To George Washington from William Moore, 25 May 1782
From: Moore, William
To: Washington, George


                        
                            Sir
                            In Council Philadelphia May 25th 1782
                        
                        Your Excellency’s letter of the fourth instant, with the Postscript of the eighth, has been read in Council,
                            and considered with that attention, which is due to the observations of a General, whose measures have on all occasions
                            been dictated by the purest patriotism, and therefore stand in need of no apology.
                        After using every means in our power, we have fallen greatly short of the number of Recruits we hoped to have
                            obtained. This has greatly distressed us, as we are fully sensible of the immense importance of a powerful army, during
                            the ensuing Campaign, and we should be happy in embracing any opportunity that could afford a reasonable hope of adding to
                            the number of our soldiers in the field, which we however have very little prospect of, altho’ we have made it a point to
                            appropriate the monies of the state, to this, as a first, and great object. In this line, it only remains in our power to
                            give your Excellency every aid which the Militia of the state will afford, and we have therefore issued an order to the
                            Militia, to hold themselves in readiness to march at the shortest notice, which we expect will produce one hundred and
                            fifty Horse, two hundred and fifty artillery, and between three and four thousand infantry.
                        With respect to money matters, we are happy to assure your Excellency that this Council are unanimous, in a
                            determination to use their utmost endeavours, to inforce the laws passed by the state, for the purpose of raising our
                            Quota, for the present year, and vigorous measures will be accordingly adopted and pursued. We have some reason to think
                            the Superintendant of finance will do us the justice to say, we have chearfully and readily given him every aid in our
                            power, and your Excellency may be assured that this disposition continues in its full force.
                        We shall at all times thank your Excellency for a free communication of your sentiments, on every occasion. I
                            have the honor to be with the greatest esteem and regard Your Excellencys Most obedient and very humble servant
                        
                            Wm Moore President

                        
                    